      Case: 1:16-cv-02840-CAB Doc #: 56 Filed: 10/06/20 1 of 3. PageID #: 398




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



DWAYNE STOUTAMIRE,                             )       CASE NO. 1:16CV2840
                                               )
                       Plaintiff,              )       JUDGE CHRISTOPHER A. BOYKO
                                               )
               vs.                             )
                                               )
LT. HICKS, ET AL.,                             )       OPINION AND ORDER
                                               )
                       Defendant.              )

CHRISTOPHER A. BOYKO, J:

       This matter comes before the Court on Plaintiff Dwayne Stoutamire’s Motion for Fraud

of the Court. (ECF # 50). This case was referred to the Magistrate Judge and on August 26,

2020, the Magistrate Judge issued his Report and Recommendation (ECF # 54), recommending

that the Court deny Plaintiff’s Motion. On September 14, 2020, Plaintiff filed his Objections.

(ECF # 55). This matter is now ripe for ruling.

       Plaintiff moves for a finding of fraud on the Court against Defendants, alleging that in

support of their earlier filed Motion for Summary Judgment, Defendants misrepresented to the

Court, through an affidavit, that Plaintiff had only completed two of the three administrative

appeal steps necessary to exhaust administrative remedies before he could bring suit. The Court,

in reliance on that representation, granted summary judgment for Defendants. However, on

appeal, the parties discovered that, in fact, Plaintiff had properly exhausted all three

administrative appeal steps prior to suit.
      Case: 1:16-cv-02840-CAB Doc #: 56 Filed: 10/06/20 2 of 3. PageID #: 399




       Plaintiff asserts this was an intentional fraud on the Court while Defendants assert it was

an inadvertant oversight. Plaintiff brings his action under Fed. R. Civ. P. 60(b)(3) and 60(d).

Plaintiff does not state what relief he seeks.

       The Magistrate Judge recommends denying Plaintiff’s Motion because Plaintiff’s claims

are active due to the Sixth Circuit reviving Plaintiff’s claims after Defendants acknowledgment

that Plaintiff had exhausted his administrative appeals,. Thus, there is no final judgment, order,

or proceeding from which he needs relief. Furthermore, the Magistrate Judge found that once

Defendants learned that Plaintiff had exhausted the administrative appeal process, they

abandoned their defense and acknowledged it, resulting in the revival of Plaintiff’s claims. This,

according to the Magistrate Judge, evidences the inadvertance of the mistake and not an

intentional fraud.

       Plaintiff objects, contending that the Magistrate Judge erroneously found that Defendants

discovered their error after further review, when in fact, it was Plaintiff who discovered it.

Secondly, Plaintiff asserts Defendants represented to the Court on summary judgment they had

reviewed Plaintiff’s administrative file thoroughly when they claimed he had not exhausted his

administrative appeal process, yet the file contained the evidence that he had not exhausted all

three steps. Lastly, Plaintiff argues reckless indifference can satisfy a finding of fraud.

                               STANDARD OF REVIEW

       Plaintiff moves under Fed. R. Civ. P. 60(b)(3) and 60(d). Fed. R. Civ. P. 60 reads in

pertinent part:

       On motion and just terms, the court may relieve a party or its legal representative
       from a final judgment, order, or proceeding for the following reasons: (1) mistake,
       inadvertence, surprise, or excusable neglect; (2) newly discovered evidence that,
       with reasonable diligence, could not have been discovered in time to move for a
       new trial under Rule 59(b); (3) fraud (whether previously called intrinsic or
       extrinsic), misrepresentation, or misconduct by an opposing party;
      Case: 1:16-cv-02840-CAB Doc #: 56 Filed: 10/06/20 3 of 3. PageID #: 400




       Fed R. Civ. P. 60(d) reads:

       (d) Other Powers to Grant Relief. This rule does not limit a court's power to:
       (1) entertain an independent action to relieve a party from a judgment, order, or
       proceeding;
       (2) grant relief under 28 U.S.C. § 1655 to a defendant who was not personally
       notified of the action; or
       (3) set aside a judgment for fraud on the court.

       These Rules provide a means for a litigant to obtain relief from a final judgment, order,

or proceeding. Yet, the Magistrate Judge has accurately pointed out that Plaintiff has already

obtained such relief when the Sixth Circuit revived his claims which are presently pending

before the Magistrate Judge. Therefore, he has no need of the remedy he seeks via this motion.

       Therefore, for the foregoing reasons, the Court adopts the Magistrate Judge’s Report and

Recommendation and denies Plaintiff’s Motion for Fraud.1

       IT IS SO ORDERED.




Date: October 6, 2020                /s/Christopher A. Boyko
                                     CHRISTOPHER A. BOYKO
                                     Senior United States District Judge




       1
         Notably, Plaintiff has not asked for a sanction for Defendants’ misrepresentation and
the Court will not treat this Motion as requesting such relief.
